PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,164,920
Issue Date: 2 Nov 2021
Application No. 16/340,260
Filing or 371(c) Date: 8 Apr 2019
Attorney Docket No. 9440-2003370

:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 CFR § 1.705 (“Request”), filed December 30, 2021.  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from seventy-two (72) days to one hundred seventy-two (172) days, applying current 37 CFR 1.704(c)(10). The Office’s redetermination of the PTA indicates the correct PTA is one hundred seventy-two (172) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 72 days on November 2, 2021. Applicant timely submitted the present Request and the required $210 fee for filing an application for patent term adjustment on December 30, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 172 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
100 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 72 days (172 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 100 days of Applicant Delay).

The Request argues no period of reduction, not a 100 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement sheet of drawings on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed July 22, 2021, after a notice of allowance was mailed on July 16, 2021.  The Request asserts the period of Applicant Delay is 0 days. The Request asserts the correct PTA is 172 days (172 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that no period of reduction, not a 100 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement sheet of drawings on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed July 22, 2021, after a notice of allowance was mailed on July 16, 2021. Therefore, the Office concurs that the period of Applicant Delay is 0 days, and the correct PTA is 172 days (172 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 172 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 172 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 100 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues no period of reduction, not a 100 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement sheet of drawings on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed July 22, 2021, after a notice of allowance was mailed on  July 16, 2021.  The Office concurs.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The rule change applies in all applications in which a notice of allowance was mailed on or after July 16, 2020. 

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on July 16, 2021, which is after the July 16, 2020 effective date for current 37 CFR 1.704(c)(10). 

The Office mailed a Notice to File Corrected Application Papers (“Notice”) on July 22, 2021, which required applicant to correct the drawing deficiencies in Figures 5 and 6. Applicant filed a replacement sheet of drawings correcting Figures 5 and 6 on July 26, 2021. Under current 37 CFR 1.704(c)(10), the July 26, 2021 replacement sheet of drawings was expressly requested by the Office. Therefore, no reduction is warranted. The 100 day period of reduction has been removed.

The period of Applicant Delay is 0 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 0 days and the correct PTA is 172 days (172 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 172 days (172 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy-two (172) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction